Citation Nr: 0844126	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  07-06 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Whether the evaluation for status post anterior cruciate 
ligament (ACL) tear repair of the left knee was properly 
reduced from 30 percent disabling to 0 percent disabling, 
effective March 1, 2007.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1987 to June 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision of the 
Department of Veterans Affairs Regional Office in Waco, 
Texas.

Upon separation from service, the veteran was granted service 
connection for degenerative joint disease of the left knee, 
at a disability rating of 10 percent.  The veteran was also 
granted service connection for status post ACL tear repair of 
the left knee, with a separate disability rating of 10 
percent.

In a June 2001 rating decision, the RO increased the 
disability rating for status post ACL tear repair of the left 
knee to 30 percent, effective January 16, 2001.

Based on the results of a July 2006 VA examination, as well 
as a September 2006 private medical record, the RO issued a 
rating decision in December 2006 decreasing the disability 
rating for status post ACL tear repair of the left knee to 0 
percent, effective March 1, 2007.  The veteran still holds a 
10 percent disability rating for degenerative joint disease 
of the left knee.

The sole issue before the Board at this time was whether the 
knee disability has been properly reduced. 


FINDING OF FACT

The veteran's left knee does not show recurrent subluxation 
or lateral instability of the knee that is slight, or a 
combination of laxity and limitation of motion of a more 
severe degree due to pain, weakened movement, excessive 
fatigability with use, or incoordination.  Sustained 
improvement in the condition is indicated. 





CONCLUSION OF LAW

The criteria for reduction of the evaluation for status post 
ACL tear repair of the left knee from 30 percent disabling to 
0 percent disabling, effective March 1, 2007 have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.344(c), 
4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Codes 5257, 5260, 5261 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Reasonable doubt as to the degree of 
disability will be resolved in the veteran's favor. 
 38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

When the issue is whether a given evaluation is warranted, 
the Board will consider whether separate evaluations are 
appropriate for different periods of time based on the facts 
found for the different periods under appeal; a process known 
as assigning "staged ratings".  See Hart v. Mansfield, 21 
Vet. App. 505 (2007)

The Board notes that the evaluation of the same disability 
under various diagnoses is to be avoided.  That is to say 
that the evaluation of the same manifestation under different 
diagnoses, a practice known as "pyramiding," is to be 
avoided.  See 38 C.F.R. § 4.14.  The critical inquiry in 
making such a determination is whether any of the 
symptomatology is duplicative or overlapping.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).  In the case of a knee 
disability, however, arthritis and instability of the knee 
may be rated separately.  See VAOPGCPREC 23-97, 62 Fed. Reg. 
63,604 (July 1, 1997).

If a disability rating has been continued at the same level 
for long periods, i.e. five years or more, VA may not reduce 
the evaluation based on examinations less full and complete 
than those on which payments were authorized or continued. 38 
C.F.R. § 3.344(a).

When a disability has not become stable and is likely to 
improve, and the disability rating has not continued at the 
same level for at least five years, a reexamination 
disclosing improvement in that disability will warrant a 
reduction in its rating.  38 C.F.R. § 3.344(c).  The duration 
of the disability rating at issue is measured by the 
effective date assigned for that rating until the effective 
date of the actual reduction.  Brown v. Brown, 5 Vet. App. 
413, 418 (1993).

The veteran's service-connected degenerative joint disease of 
the left knee is rated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5260.  Diagnostic Code 5260 allows for assignment of a 
noncompensable evaluation when there is evidence of flexion 
limited to 60 degrees and assignment of a 10 percent rating 
when there is evidence of flexion limited to 45 degrees.  A 
20 percent rating is warranted for flexion limited to 30 
degrees.  Higher ratings are assigned for more limited 
flexion.  

Diagnostic Code 5257 provides compensation for disability due 
to subluxation or instability of the knee.  Slight recurrent 
subluxation or lateral instability is rated as 10 percent 
disabling.  Moderate subluxation or lateral instability is 
rated as 20 percent disabling, and severe subluxation or 
lateral instability is rated as 30 percent disabling.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5257.  

A disability may receive a greater evaluation if there is 
additional functional impairment or loss or painful motion.  
38 C.F.R. §§ 4.10, 4.40, 4.59.  For the joints in particular, 
special attention is paid to the disability if there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, or pain on 
movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 3.45.

The procedural and evidentiary requirements for reducing an 
evaluation depend on whether the reduced evaluation results 
in a reduction or discontinuance of compensation payments 
currently being made and the length of time the evaluation 
has been in place at the time of the reduction.

If a reduction in the evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, the RO must issue a rating 
proposing the reduction and setting forth all material facts 
and reasons.  38 C.F.R. § 3.105(e).  A period of 60 days is 
allowed for response.  Id.  Furthermore, the effective date 
of the reduction will be the last day of the month in which a 
60 day period from the date of notice to the beneficiary of 
the final rating action expires.  38 C.F.R. § 3.105(e), (i).

Additionally, in order to reduce ratings that have continued 
for 5 years or more, VA must comply with specific criteria 
regarding examinations and the record, as specified in 38 
C.F.R. § 3.344 (a) and (b).  These criteria do not apply to 
disabilities which have not become stabilized and are likely 
to improve.  38 C.F.R. § 3.344(c).  In the latter instance, 
re-examinations disclosing improvement, physical or mental, 
in these disabilities will warrant reduction in rating.  Id.

The duration of the disability rating at issue is measured by 
the effective date assigned for that rating until the 
effective date of the actual reduction.  Brown v. Brown, 5 
Vet. App. 413, 418 (1993).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).  In the context of a rating reduction 
case, it must be shown by a preponderance of the evidence 
that the reduction was warranted.  Brown, 5 Vet. App. at 421; 
Kitchens v. Brown, 7 Vet. App. 320, 325 (1995).

The issues before the Board are whether the preponderance of 
the evidence supported the reduction from 30 percent to 0 
percent and whether a higher rating is warranted for any 
period under appeal.  Since the benefit of reasonable doubt 
goes to the veteran in any rating determination, the issue 
before the Board amounts to whether the ratings in place over 
the course of the veteran's claim and appeal were and are 
appropriate.

Upon separation in June 1999, the veteran was awarded service 
connection for degenerative joint disease of the left knee, 
with a disability evaluation of 10 percent under Diagnostic 
Code 5260, for functional loss due to painful or limited 
motion of a major joint.  Each subsequent rating decision for 
this issue has continued the 10 percent disability rating.

Also upon separation, the veteran was awarded service 
connection for status post ACL tear repair of the left knee, 
at a disability rating of 10 percent for slight recurrent 
subluxation or lateral instability.  

A June 2001 rating decision increased the rating for this 
injury to 30 percent based on medical evidence of increased 
instability, pain, and the daily use of a knee brace.

In August 2004, the veteran submitted a claim for an 
increased rating for status post ACL tear repair of the left 
knee, citing constant stiffness and tenderness.

The veteran was afforded a VA examination in October 2004.  
The veteran reported no swelling, heat, redness, instability 
or giving way, locking, fatigability, or lack of endurance.  
Upon physical examination, flexion of the knee was to 140 
degrees with pain at the end of range.  Extension was 0 
degrees.  The examiner noted collaterals stable to varus and 
valgus stress, cruciates stable with negative Lachmans and 
drawers tests, and a stable meniscus with negative McMurray's 
test.  Similar results were found at another VA examination 
in December 2004, providing evidence against this claim.

In February 2005, the RO issued a rating decision proposing 
to decrease the veteran's evaluation for status post ACL tear 
repair of the left knee to 10 percent, based upon the October 
2004 and December 2004 VA examinations.  

In response to the February 2005 rating decision, the veteran 
submitted a medical record of a March 2005 examination by Dr. 
"B." of Orthopaedic Associates of Central Texas.  The 
veteran reported pain to the anterior medial portion of the 
knee along the patella and some mild posterior pain, as well 
as an associated creaking or clicking sensation.  

Upon physical examination of the left knee, there was no 
effusion, and there was full range of motion on flexion and 
extension more than 30 degrees.  The examiner found negative 
Lachman's, negative anterior and posterior drawers, no medial 
or lateral joint line tenderness, normal strength and 
stability with no pain on varus or valgus stress testing.  
There was some mild prepatellar crepitus, with negative 
apprehension and positive grind. 

 Dr. B. diagnosed left knee chondromalacia changes and a mild 
patellar tendinopathy more than likely exacerbated by both 
prolonged periods of the type of work and the exercise 
regimen chosen by the veteran.

Importantly, the medical record of Dr. B. actually provides 
some limited evidence against the veteran's claim, indicating 
a "mild" disorder rather than the requirements of a 30 
percent rating. 

In any event, based upon the March 2005 examination by Dr. 
B., the RO continued the 30 percent rating in an April 2005 
rating decision.  It appears that although the evidence 
showed some improvement in the disability, "sustained" 
improvement had not been definitively established by the 
medical record at that time. 

In July 2006, the veteran was afforded a VA examination.  The 
veteran complained of intermittent pain of the anterior left 
knee, described as sharp and non-radiating, with stiffness.  
The pain was precipitated by walking or prolonged standing.  
He complained of flare-ups approximately twice a week that 
did not impair his ability to perform daily functional 
activities.  He reported no swelling, heat, redness, 
instability, giving way, locking, or weakness, but he 
continued to wear a knee brace.

Upon physical examination, there was negative edema, 
acchymosis or erythema, negative anterior or posterior 
drawers, negative Lachman's, and positive medial joint line 
tenderness or McMurray's.  There was negative valgus or varus 
laxity, a negative ballottement (effusion) test, negative 
medial or lateral patella facet tenderness, negative femoral 
grind test, and negative popliteal space mass or tenderness.  
Flexion of the knee was 130 of 140 degrees, with increased 
pain at the end point of flexion.  Extension was 0 degrees.  
There were no additional limitations noted with repetition of 
movement, providing more evidence against this claim.

Based upon the results of the July 2006 VA examination, which 
showed no subluxation or instability of the left knee, the RO 
issued a rating decision in August 2006 proposing to decrease 
the veteran's status post ACL tear repair of the left knee to 
a noncompensable rating.

In response to the August 2006 decision, the veteran 
submitted a September 2006 medical record from Dr. B.  The 
veteran reported that he continued to have some pain with 
going up and down stairs.  He noted no swelling and reported 
that he had exacerbations of pain with squatting or with 
flexion about the knee.  

Physical examination of the left knee indicated some mild 
lateral patellar tracking but otherwise normal for strength 
and stability.  The impression was left-sided chondromalacia 
of the patella.

The RO issued a rating decision in December 2006 decreasing 
the disability evaluation for status post ACL tear repair of 
the left knee from 30 percent to 0 percent, effective March 
1, 2007.  The veteran maintains that he still merits a 
compensable rating for this injury.

The veteran submitted a January 2007 medical record from Dr. 
"S." of Texas Orthopaedic, Sports, and Rehabilitation 
Associates.  The veteran complained of pain, aching, 
stiffness, and popping in the left knee.  The veteran 
reported no instability.  

Upon physical examination, there was marked patellar femoral 
joint crepitation present and mild crepitation medially, with 
mild anterior medial joint line tenderness and moderate 
medial femoral condyle tenderness.  Importantly, Dr. S. found 
no evidence of medial or lateral instability.  There was 
Grade 2 Lachman's (5 to 10 mm of translation) and Grade 2 
anterior drawer (5 to 10 mm of translation).  There was 
negative posterior draw, negative pivot shift, negative 
reverse pivot shift, negative Sag sign, and normal patellar 
tracking.  Active flexion was to 120 degrees.  Dr. S's 
impression was "doubt instability; has early degenerative 
joint disease", with diagnoses of localized primary 
osteoarthrosis and chondromalacia of the patella.

In connection with a new service connection claim for the 
right knee, the veteran was afforded a VA examination in May 
2008.  The veteran reported pain on both knees at 9 out of 10 
when standing up or walking, as well as stiffness after 
sitting still long, a "sensation of weakness", and a 
burning sensation on both knees on both sides of the patella.  
The veteran reported no episodes of dislocation or 
subluxation.  

Upon physical examination, extension of the left knee was 0 
to 0 degrees, with pain beginning at 80 degrees and ending at 
130 degrees.  The examiner noted, "veteran did lot of 
resistance to flexion on both knees, stating 'that's it, it 
hurts' and did not want to flex either knee beyond 80-85 
degrees.  With distraction flexion reached 130 both knees.  
Stated pain on both knees was 9/10 'now', not objectively, no 
antalgic gait, good flexibility."

All results above, overall, as well as the opinions of the VA 
examiners, are found by the Board to provide evidence against 
this claim, all indicating sustained improvement of the 
condition.  The evidence from October 2004 forward 
demonstrates that the veteran was not experiencing any 
recurrent subluxation or lateral instability of the left 
knee, slight or otherwise.  This is evidence that the 
criteria for a 0 percent rating, but no higher, have been met 
since October 2004.  

The veteran is currently rated at 0 percent disabled for 
status post ACL tear repair of the left knee, based on no 
objective findings of no subluxation or lateral instability.  
A 10 percent rating for this disability requires mild 
subluxation or lateral instability of the left knee, or a 
combination of laxity and limitation of motion of a more 
severe degree due to pain, weakened movement, excessive 
fatigability with use, or incoordination.  The Board notes 
that both the July 2006 and May 2008 VA examinations show 
that the veteran's knee does not meet the criteria for a 10 
percent evaluation.  The Board finds the post-service medical 
records, as a whole, clearly provide evidence against this 
claim, outweighing the veteran's statements.  

The Board also notes that the veteran's 10 percent disability 
rating for degenerative joint disease of the left knee 
already takes into account functional loss due to painful or 
limited motion of a major joint.

The Board has taken into account other diagnostic codes that 
may be applied for knee injuries.  Diagnostic Code 5260 
requires flexion of the leg limited to 60 degrees for a 
noncompensable evaluation, and limited to 45 degrees for a 10 
percent evaluation, beyond the 10 percent evaluation the 
veteran already holds under this code for functional loss due 
to painful or limited motion.  Similarly, Diagnostic Code 
5261 requires extension of the leg limited to 5 degrees for a 
noncompensable evaluation, and limited to 10 degrees for a 10 
percent evaluation.  The veteran's injury does not fulfill 
any of these criteria, therefore these Diagnostic Codes 
provide further support that the reduction was proper.

The Board has taken into consideration the veteran's 
statements, but find that they are outweighed by the post-
service medical evidence cited above.  Without taking into 
consideration the veteran's complaints, the current 
evaluation could not be justified based on the objective 
medical evidence. 

The Board also finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R.  § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.

The Board does not find evidence that the evaluation for the 
veteran's status post ACL tear repair of the left knee should 
be increased for any other separate period based on the facts 
found during the whole appeal period.  The evidence of record 
from the day the veteran filed the claim to the present 
supports the conclusion that the veteran is not entitled to 
additional increased compensation during any time within the 
appeal period.

In summary, the preponderance of evidence shows that the 
reduction in evaluation from 30 percent to 0 percent, 
effective in March 2007, was proper.  Hence, his claim 
involving the evaluation assigned for status post ACL tear 
repair of the left knee must be denied.  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2007).

Duty to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.10 
2, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide that pertains to 
the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the three notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

This case does not arise from a "claim" but rather from VA 
initiated action.  That is, this case involves the reduction 
in an assigned disability rating.  Here, there is no 
"claim" to substantiate.  The June 2001 rating decision, in 
which the RO granted a 30 percent disability rating for the 
disability at issue, is final.  This appeal arises from 
action of VA following an October 2004 VA examination 
requested by the veteran pursuant to a request for an 
increased evaluation.  Therefore, there can be no VCAA notice 
in response to a claim received by VA.

Rather, the notice required in this case is that specified in 
38 C.F.R. § 3.105(e) for rating reductions.  38 C.F.R. § 
3.105(e) sets procedural requirements VA must adhere to when 
VA reduces a disability award.  Where a reduction in 
evaluation of employability status is considered warranted 
and such would result in a reduction or discontinuance of 
compensation benefits currently being made, a rating 
proposing the reduction or discontinuance will be prepared 
setting forth all material facts and reasons.  38 C.F.R. § 
3.105(e).  The beneficiary will be notified at his or her 
latest address of record of the contemplated action and 
furnished detailed reasons therefore, and will be given 60 
days for the presentation of additional evidence to show that 
compensation payments should be continued at their present 
level.  Id.  The beneficiary will also be informed that he or 
she will have the opportunity for a predetermination hearing.  
Id.

In April 2005, the RO sent the veteran a rating decision 
informing him that his disability rating for status post ACL 
tear repair of the left knee would be continued, as the 
medical evidence showed improvement but not yet sustained 
improvement of the disability.

In August 2006, in compliance with 38 C.F.R. § 3.105(e), the 
RO issued a rating decision proposing to reduce the veteran's 
disability rating for status post ACL tear repair of the left 
knee.  In a letter accompanying that decision, he was 
informed that he could submit evidence to show that VA should 
not reduce the evaluation.  He was also told that he could 
request a personal hearing to present evidence and argument 
and that he could bring witnesses to testify on his behalf as 
to their personal knowledge of his circumstances.  This 
letter informed the veteran that VA would assist him in every 
reasonable way.

In this case, the Board, based on a review of the appellant's 
statements in this case, finds that the claimant has 
demonstrated an understanding of the evidentiary 
requirements, rebutting any presumption of prejudice.  As 
such, even if there were some type of problem with the notice 
provided by the RO, the Board finds that there have been no 
notice errors that have resulted in any prejudice to the 
appellant or affected the essential fairness of the 
adjudication. Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The veteran submitted private medical 
records from Dr. B. from March 2005 and September 2006, and 
from Dr. S. from January 2007.  The appellant was afforded 
several VA medical examinations, in October 2004, December 
2004, July 2006, and May 2008.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


